PER CURIAM.
As to the first issue, we affirm on the basis of Quarterman v. State, 527 So.2d 1380 (Fla.1988) and Smith v. State, 529 So.2d 1106 (Fla.1988). As to the second issue, we affirm special condition 27 of Mr. Vogt’s probation, as it reasonably relates to the crimes for which he was convicted and is not unreasonably vague or restrictive, given the facts of this case. Conversely, we strike special condition 6 because it has no reasonable relation to Mr. Vogt’s offenses or his rehabilitation.
DANAHY, A.C.J., and FRANK and ALTENBERND, JJ., concur.